 ARMSTRONG MOULD INCORPORATED435ArmstrongMould Incorporated and American FlintGlassWorkers' Union of North America, AFL-CIO and John EdwardRiley. Cases 25-CA-6120and 25-CA-6219June 13, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOAllpartieswere represented by counsel, and wereafforded full opportunity to examine and cross-examinewitnesses, to introduce evidence pertinent to the issues, andto engage in oral argument. Subsequent to the close of thehearing, timely briefs were submitted by counsel for theGeneral Counsel and for the Respondent.Upon the entire record in this case, and from myobservation of the witnesses, and their demeanor on thewitness stand, and upon substantial, reliable evidence"considered along with the consistency and inherentprobabilityof testimony"(UniversalCamera Corp. v.N.L.RB.,340 U.S. 474, 496 (1950)), 1 make the following:On March 11, 1975, Administrative Law JudgeWellington A. Gillis issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and General Counselfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Armstrong MouldIncorporated,Winchester, Indiana, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.DECISIONSTATEMENTOF THE CASEWELLINGTON A. GILLIS, Administrative Law Judge: Thiscase was heard before me on July 30 and 31, 1974, atWinchester, Indiana, and is based upon charges filed onFebruary 20 and April 4, 1974, by American Flint GlassWorkers' Union of North America, AFL-CIO, hereinafterreferred to as the Union, and John Edward Riley, anindividual, respectively, upon a consolidated complaintissued on April 30, 1974, by the General Counsel for theNational Labor Relations Board, hereinafter referred to asthe Board, against Armstrong Mould Incorporated, herein-after referred to as the Respondent or the Company,alleging violations of Section 8(a)(1) and (3) and Section2(6) and (7) of the National Labor Relations Act, asamended (61 Stat. 136), and upon an answer timely filed bythe Respondent denying the commission of any unfairlabor practices.218 NLRB No. 83FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTArmstrong Mould Incorporated, an Indiana corporation,maintains its principal office and place of business atWinchester, Indiana, where it is engaged in the manufac-ture, sale, and distribution of moulds and related products.During the 12-month period immediately preceding theissuance of complaint, the Respondent purchased, trans-ferred, and delivered to its Indiana facility goods andmaterials valued in excess of $50,000, which were trans-ported to said facility directly from States other than theState of Indiana. During the same period, the Respondentmanufactured, sold, and distributed from said facilityproducts valued in excess of $50,000, which were shippedfrom said facility directly to states other than the State ofIndiana. The parties admit, and I find, that the Respon-dent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe parties admit,and I fmd,that American Flint GlassWorkers' Union of North America,AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Issues1)Whether the Respondent discriminatorily dischargedRichard McCollum on February 18, 1974, in violation ofSection 8(a)(3) of the Act.2)Whether, in changing the work assignments of John E.Riley for the period March 25 through April 22, 1974, theRespondent did so for discriminatoryreasons inviolationof Section 8(aX3).3)Whether, on specified dates between February 9 andMarch 25, supervisors engaged in conduct constitutinginterference, restraint, and coercion in violation of Section8(a)(1).B.The FactsOn November 4, 1973, Richard McCollum, an employeeinRespondent'smiscellaneousdepartment, went to the 436DECISIONSOF NATIONALLABOR RELATIONS BOARDWinchester House, Winchester, Indiana, where a grievancecommitteemeetingwithLocal 113 was scheduled.'McCollum, by prearrangement, met with Eugene Bowling,International vice president of the Union, indicating toBowling that the miscellaneous employees would like theUnion to represent them. Bowling, along with Internation-al Representative Virgil Ostendorf, talked with McCollumand gave him some authorization cards.McCollumsubsequently got a number of cards signed, as did oneother employee, Lee Frazier, and then gave them to JohnTeale, president of Local 113, who, in turn, sent them in toBowling at the Union's office in Toledo, Ohio.On December 10, 1973, Bowling was in Winchester foranother Local 113 grievance meeting with management.After concluding the discussion of grievances, Bowling,with eight signed authorization cards in his possession,presented them to company official Dave Thress, statingthat the Umon would like representation for the Compa-ny's miscellaneous employees. When Thress started to putthem in his briefcase, Bowling said he just wanted him tolook at them, not to keep them. Thress returned the cardsand Bowling decided to take them personally to ShermanArmstrong, company president.Bowling and Ostendorf went to Respondent's plant, and,afterawait, the two went into Armstrong's office,presented the cards to him, including those signed byMcCollum and employee John Riley, and told him that theUnion would like representation. Armstrong took thecards, went through them one by one, pitching them up onthe table accompanied by comments on each, commentsreflecting his opinion as to the unit eligibility of each. Afterthe last one, Armstrong repeated an earlier comment to theeffect that perhaps he needed a union in there, that hewould not have to pay the employees as much as he waspaying, indicating that Overmyers, an organized competi-tor, did not pay polishers as much as he did. At some point,Armstrong volunteered that he did not object to Bowling'sunion representing this group, that it would be far less grieffor him if the Union did organize them. When Bowlingasked if he would' recognize the Union as the bargainingrepresentative, however, Armstrong declined, replying thathe would have to contact his attorney, Rex McCoy, andthat Bowling would be hearing from McCoy.2 Armstrongnever did honor the recognition request and, pursuant tothe subsequent filing of a representation petition, anelection among Respondent's miscellaneous employeeswas scheduled for February 15, 1974, with a preelectionconference set for 3 p.m.By letter dated February 7, 1974, Bowling advisedMcCollum that he had submitted his name to the NLRB toact as union observer at the election, and requested thatMcCollum make arrangements to be excused from work at1:30 p.m. that day to meet with Ostendorf and Bowling at2 p.m. at the Winchester House. Enclosed in the unionletterwere instructions for observers and a list of eligible1Local 113 of the American Flint Glass Workers' Umon of NorthAmerica,AFL-CIO, contractually represents the Respondent's mouldmakers and apprentices, who make new mould equipment for theproductionof glass containers.At the time of thus meeting the Respondent'smiscellaneousemployees, comprised of mould polishers and mouldcleaners, amongother hourly rated employees, were not represented by aunion.employees submitted to the Board by the Company.Bowling also requested that McCollum study the contentsin order that the three might "review what our approachwill be."Upon receiving Bowling's letter, the following Tuesday,February 12, McCollum took it to the plant. McCollumasked Melvin Young, working foreman, if he could get offfor the election, who referred him to Donald Strahan,Respondent's plant manager. Strahan took the letter andwent into his office. Armstrong happened in and, uponreading the letter, advised Strahan that he did not knowwhether he had to let McCollum off or not, but would callhis attorney. Upon checking with his attorney and beingadvised that he could excuse or not excuse McCollum as hedesired,Armstrong told Strahan that he saw no need forMcCollum to get off 2 hours early, that the election was 3days away, and that the matter could be handled during offhours. Armstrong told Strahan to see if McCollum couldmake arrangements to meet with the union representativeson his own time "because of the workload." Strahan thenwent to McCollum, returned his letter, and told him thatthe Company would not excuse him and instructed him tomake other arrangementstomeetthe union officials"because we couldn't spare him as far as production andwe didn't want him to be off work."The following day, Wednesday, February 13, Strahamasked McCollum whether he had contacted the Union andlearned that he had not.3 Strahan advised Newell, anotherInternational vice president, and offered McCollum theInternational's telephonenumber, suggestingthat he call atnoon. Strahan wrote it down and gave it to McCollum. At1p.m., Strahan asked McCollum if he had reached theInternational, to which McCollum replied that he had notbut that Teale had. Strahan indicated to McCollum that hewas not satisfied with his answer, that he would take careof it, and that he still was not going to let McCollum off.Later, Strahan called Newell. Upon assuring Newell that,contrary to the information assertedly supplied him byTeale, the Company had no objections to McCollumacting as observer, Strahan asked Newell to tell Bowlingthat he would like forBowlingand McCollum to meet ontheir own time, that he, could not spare him as far asproductiongoes.Newell told Strahan that when Bowlingcalled in that afternoon from West Virginia he would relaythemessage.Strahan still later that day got back toMcCollum and apprised him of his telephone conversationwith Newell.The following day, Thursday, February 14, as hereinafteralluded to, Armstrong called a number of employees,individually, into his office and discussed with them theelection.While McCollum was in Armstrong's office onthisoccasion,with Strahan present,McCollum askedArmstrong whether hewere goingto let him off the nextday. Armstrong said, no. Armstrong told McCollum that"he would not let me off work to go up and plot against the2In scanning the eight cards, Armstrongwas of theopinion that three ofthe employees "were not representativeof the miscellaneous group,"and, asthere were some 16 unit employees,he questioned that the Umon had amajority.3 I creditStrahan overMcCollum's denial that he talkedwith other thanArmstrong. ARMSTRONG MOULD INCORPORATED437Company ... that would be like me wanting to burn hishouse down and me borrowing matches off him to burn thehouse down with." The company officials again askedMcCollum to make other arrangements, and to try to meetwith one of the union officials that night. When McCollumexpressed his feeling that he did not know what to do, thathe did not want to let the people in the shop down and thathe felt it was his duty to meet, Armstrong remindedMcCollum that he was working for him and that theCompany could not let him go without permission, that hewas putting his job in jeopardy if he did.The next morning, Friday, February 15, around 10 a.m.,Strahan again asked McCollum if he had contacted any ofthe union representatives. Upon receiving a negative reply,Strahan told him that he could not let him go, that if hewent he was going to have to fire him. When McCollumasked Strahan to put that in writing, Strahan refused buttoldMcCollum that he could have a witness to it if hewanted.McCollum so indicated and Strahan called inDave Armstrong, plant superintendent and brother ofCompany President, Sherman Armstrong, and, in hispresence, again toldMcCollum that he did not havepermission to leave, and that if he left he was going to haveto fire him. McCollum replied that he guessed he wouldhave to be fired.Early that afternoon, Strahan went to McCollum'spolishingmachine, and, learning from Dave ArmstrongthatMcCollum had clocked out, went to see ShermanArmstrong. The latter, apprised of the situation, instructedthatMcCollum's timecard be pulled, stating ' that "he wasdischarged."McCollum, who left the plant at 1:30 p.m., went over totheWinchester House where he met Ostendorf. Bowling,who was driving in from out of state, arrived around 2:15p.m., and the three discussed the election and McCollum'sduty as an observer, including which ballots the Unionwanted tochallenge.During the meeting, McCollum toldBowling and Ostendorf that Armstrong had told him thathe could not get off for the meeting, that it would be likegiving him matches to burn his house down. Around 2:45p.m., Ostendorf, Bowling, and McCollum went to the plantwhere they met the Board agent and, in Strahan's office,Strahan, company attorney, Rex McCoy, and employeeTom Johnson, a polisher who was to act as companyobserver.At the outset of the preelection conference, which startedlate becauseof the Board agent's late arrival, the Unionindicated that it was going to challenge certain employeevotes,andMcCoy stated that the Company wouldchallengeMcCollum acting as observer on the ground heno longer wasan employee of the Company. McCoyrepeated the statement at Ostendorf's request. McCoy leftthe office and at the Board agent's suggestion that theyappointanotherobserver,McCollum went out andbrought back employee Lee Frazier. At that, McCollumleft the room. Bowling inquired of Strahan if McCollumweredischarged, and Strahan told Bowling that he wouldhave to talk with counsel. McCoy returned shortly andannounced that the Company would not contest McCol-lum°s beingthe observer, but that "we are going to contesthis vote because we have not decided what action we aregoing to take against him." Frazier was sent to getMcCollum, who reappeared and took over as the Union'sobserver.McCollum's vote was challenged by companyobserver, Johnson, as instructed by McCoy, on the groundthat he had left his job while working in direct contraven-tion of his supervisor's order that he could not leave, andwas subject to discharge and, therefore, not eligible to vote.Shortly thereafter the election was held with McCollum'sballot challenged by the Company and the ballots of fourother employees challenged by McCollum, as observer forthe Union.According to Strahan, the following morning, Saturday,February 16, Armstrong and Strahan attempted withoutsuccess to locate McCollum, ostensibly to inquire of him astowhether he had been "told that he could not bedischarged for leaving the shop without permission" and, ifso, to ascertain who it was that told him, or whetherMcCollum had left work on his own to test whether thedischarge would stand.On Monday, February 18, McCollum reported to work,found his timecardmissing,and asked Melvin Young if hewere officiallyfired.Upon being referred to DaveArmstrong,McCollum was informed that Sherman Arm-strong wanted to meet with him in his office at 9:30 a.m. Atthatmeeting,withYoung and Strahan also present,Armstrong first ascertained from McCollum that no onehad told McCollum that he could not be discharged forleaving without permission, and that McCollum had left onhis own. Armstrong asked McCollum if he could give himany reason for not letting the discharge stand. McCollumsaid that he could not, and Armstrong stated that he wassorry but it would have to stand. According to McCollum,Armstrong also told him that he was not going to let oneman run his shop, stating that McCollum had let him downand had challenged two ballots that he did not think hewould challenge.TheGeneralCounsel asserts thatMcCollum wasdischarged because of his unionactivities, including hisserving asa union observer, and the fact that he challengedcertain ballots. The Respondent contends that McCollumwas terminated solely for taking off work prior to thepreelection conference on February 15 after having beenspecifically denied permission to do so.I am of the opinion, and so find, that McCollum was infact terminated for having disregarded the Company'srepeated instructions not to leave on this occasion. At thesame time,however, the real question to be answered, inmy opinion, is why was McCollum's request for time offdenied.Notwithstanding the Respondent's effort to have McCol-lum get together with the union officials to handle thenecessary union matters after work hours, and the fact thatproduction was given him asa reason, the record does notsupport the Company's assertionin this regard. Strahantestified that no other employee was required to workovertime that day, election day, to make up for the 1-1/2hours that McCollum was off work. Nor was it necessaryfor any round polishing, McCollum's job, to be performedthe next day, Saturday. 'Furthermore, it is undisputed thatjust a few weeks prior to his termination, McCollum hadsought and was granted permission to be off work for 438DECISIONSOF NATIONALLABOR RELATIONS BOARDpersonal reasons.The key, I find, to the companymotivation in refusing McCollum's request on this occa-sion is inArmstrong's statementto McCollum on February14, as testified to by McCollum and acknowledged byArmstrong, to the effect that "he would not let me off workto go up and plot against the Company ... that would belikeme wanting to burn his house down and me borrowingmatches of him to bum the house down with."Motivated by an -unlawful purpose in denying McCol-lum's request for 1-1/2 hours time to meet with unionofficials,theRespondent is estopped to assert whatotherwise would constitute a valid reason for a lawfuldischarge.Accordingly, I fmd that the Respondent'sreason for denying the permission sought was, at least inpart, based upon union considerations, and therefore, insubsequently discharging McCollum for having disobeyedtheunlawful directive, theRespondent discriminatedagainstMcCollum in violation of Section 8(a)(3) of theAct.Turning to the alleged discrimination concerning JohnRiley,onMarch 22 a janitor's job opened up. At aforeman's meeting on that day, Armstrong decided thatRiley, one of the miscellaneous employees assigned topolishing rings, should temporarily fill the open position.As a miscellaneous employee, Riley over a 5-year periodhad as needed performed a number of duties, includingsweeping floors, round polishing, cleaningmachines,unloading iron, and straight janitorial work. According toArmstrong, Riley was picked for this assignment becausehe would be capable of switching to polishing at any timethey got overloaded in polishing. The move was to havebeen, and in fact was, temporary until the spring whencollege students werenormally hired for janitorial workthrough the summer months.Upon making the change from nights to days, startingMarch 25, the first week Riley performed janitorial work,the second week he went on vacation, and the third weekhe did some round polishing in addition to janitorial work.A week later, in real need again for a full-time polisher, theRespondent put Riley back in his former job on the nightshift as a polisher, performing polishing duties as well asoccasionally janitorial and sweeping functions. During the4-week period, Riley worked a 6-day week rather than hisnormal 5-day week. In so doing, however, Riley workedthe same number of hours and received the same earnings.The General Counsel contends, and the Respondentdenies, that, in assigningRiley to the janitor job during this4-week period between March 25 and April 22, theRespondent did so because of Riley's union activities.Apart from his having been one of a number ofemployees who earlier had signed union cards, there is noevidence that Riley engaged in other union activity. Theonly evidence connecting Riley with the Union is con-tained in a February 14 conversation with Armstrongduring which Armstrong said to him, "Well, John, I seeyou was trying to get a union in," to which Riley replied"Yea, that's what they are trying to do." Riley then toldArmstrong that he did not know what it was all about butif that is what the men wanted he was with them. At that,Armstrong said, "Well, I see you signed a card." Rileyadmitted that he did as he had before, to which Armstrongsaid, "Well, I have been good to you boys and I felt if youhad a complaint that you would come to me and we couldget it ironed out . . . . Beings this, there is nothing I cando." Armstrong concluded with his statement that Rileycould vote either way he wanted to vote.As hereinafter noted, this conversation is very similar toother conversations that Armstrong had with miscellane-ous employees on this date. I am unwilling to draw theinference from these facts that, in changing Riley's jobduring the 4-week period in question, the Respondent wasdiscriminatorilymotivated.4 Accordingly, I find that theGeneral Counsel has failed to prove by a preponderance ofthe credible evidence that the Respondent discriminatorilychanged the work assignment of John E. Riley betweenMarch 25 and April 22, 1974.On February 9, 1974, having heard rumors in the shopthat some of the men had been talked to by both union andcompany people, Strahan, in the company of DaveWatson, plant superintendent, talked with McCollum andLee Frazier in the plant. Strahan commenced by tellingthem that the Company was not making any promises orany threats, and that the Union could not promise themanything. Both employees indicated that they understood,and Strahan continued by stating that he did not want tosee them get hurt, and thought they should check withother impartial parties to fmd out exactly what the scorewas, that as far as wages or benefits and union contractswere concerned they could check with the employees atOvermyers or Ball Brothers, because both companies wereunder contract with the Union coveringmiscellaneousemployees. Strahan told McCollum and Frazier not to takehis word for it or anybody else's, that they should do theirown checking.5During the day on February 14, 1974, Sherman Arm-strong called most of the miscellaneous employees into hisoffice and,- with Strahan present, talked for 3 to 5 minuteswith each one individually about the election scheduled forthe next day. According to Armstrong, and corroboratedby Strahan, his purpose in so doing was to explain to theemployees their rights and privileges, and he proceeded totell them that if they felt the Union would be good for themthey should vote for it, if not, they should vote against it.To some of the older employees, Armstrong added that healso stated that he did not realize that anyone wasdissatisfied, that he wished they had approached him, butthat he could not make them any promises or any threats.One of the employees called in, Thomas Johnson,testified that Armstrong told him that he was not going tofight the Union but wished that the employees had come tohim and talked with him first before it all started.Armstrong also stated that he was surprised when he sawJohnson's nameon a union card inasmuch as he had beengood to him, having given him 5 hours' Saturday overtime.4I credit the testimonial denial of working foreman, Melvin Young, a5McCollum corroborates the testimony of Strahan as to the abovemost forthright witness I find, that on the day Riley started his janitor workAccording to the uncorroborated testimony of Frazier, Strahan also addedYoung suggested to 'him that his union activity was responsible for thethat if a union came in the Company would have to classifyjobs accordingtransfer.In view of this credibility resolution,I find it unnecessary to resolveto the higher or lower pay scales, and that if this happened,he (Strahan)the supervisoryissue as toYoung.could move him from his job to a lower payingjob or a higher paying job. ARMSTRONG MOULD INCORPORATEDJohnson indicated that the miscellaneous employees had,contrary to the fact, been under the impression that theyhad a pension plan like the mould employees, and that thisprobably gave rise to interest in the Union. Johnsoncorroborated Armstrong and Strahan to the effect thatArmstrong explained to him that he had the right to vote inthe election anyway he wanted to vote.Testifying to the February election conversations withArmstrong, another employee, Lee Frazier, testified thatArmstrong commenced by telling him that he understoodhe had a right to talk with his employees up to 24 hoursbefore the election and that he had not heard ofanyof hisemployees being dissatisfied and wanting a union until hewas presented with it. Armstrong then asked Frazier if he(Armstrong) had not been good to him, to which Frazierreplied _ that he had, and retorted with a question ofArmstrong as to whether he (Frazier) had not been doinghis job. Armstrong replied that he had.I find, on the record as a whole, particularly the credibletestimony of Anderson and Strahan,-and including that ofJohnson and Frazier as well, that, as to the February 9 and14 conversations with his miscellaneous employees, whichwere concluded more than 24 hours before the February 15election,Anderson made no threatsof anykind andengaged in no unlawful interrogation, and that hisstatements- on these occasions are protected under Section8(c) of the ActsUpon the basis of the above findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.ArmstrongMould Incorporated is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.American Flint Glass Workers' Union of NorthAmerica, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure ofemployment of Richard McCollum on February 18, 1974,thereby discouraging membership in and activity on behalfof labor unions, the Respondent has engaged in and isengagingin unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.5.By changing the work assignment of employee JohnE.Riley between March 25, 1974 and April 22, 1974, theRespondent did not violate Section 8(a)(3) of the Act.6.The Respondent did not engage in any independent8(a)(1) conduct as alleged in the complaint.6Apart from the March 25 allegation attributing to Young an unlawfulstatement,which incident I have found did not take place,the complaintallegations as to alleged 8(aXl) conduct are confined to these two dates,February 9 and 14.7 in the event no exceptions are filed asprovided by Sec. 102.46 of theIV. THE EFFECT UPON COMMERCE OF THE UNFAIRLABOR PRACTICES439The activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and that it take certainaffirmative action which is necessary to effectuate thepolicies of the Act.- It having been found that the Respondent discriminato-rily discharged Richard McCollum on February 18, 1974,thereby violating Section 8(a)(3) and (1) of the Act, it isrecommended that the Respondent offer the above-namedindividual immediate and full reinstatement to his formerjob or, if his job no longer exists, to a substantiallyequivalent position without prejudice to any rights andprivileges to which he is entitled, and make him whole forany loss of pay he may have suffered by reason of thediscrimination against him, by making payment to him of asum of money equal to the amount that he would haveearned from, the earliest date of the discrimination to thedate of the offer of reinstatement, less net earnings duringsaid period to be computed on a quarterly basis in themanner established by the Board in F.W.WoolworthCompany,90 NLRB 289 (1950), and which shall includethe payment of interest to the rate of 6 percent per annumto be computed in the manner set forth by the Board inIsisPlumbing & Heating Co.,138 NLRB 716 (1962).It is further recommended that the Respondent preserve,and, upon request, make available to the Board or itsagents for examination and copying, all payroll recordsand reports, timecards, and all other records necessary tocompute the amount of backpay.Upon the foregoing findings of fact, and conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER?The Respondent, Armstrong Mould Incorporated, Win-chester,Indiana, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouraging membership in or activity on behalf ofAmerican Flint Glass Workers' Union of North America,AFL-CIO, or any other labor organization, by dischargingor refusing to reinstate any of its employees, or in any likemanner discriminating in regard to the hire or tenure ofRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. 440DECISIONSOF NATIONALLABOR RELATIONS BOARDemployment, or any term or condition of employment, inviolation of Section 8(a)(3) and (1) of the Act.2.Take the following affirmative action which isnecessary to effectuate the-policies of the Act:(a)Offer Richard McCollum immediate and full re-instatement to his former job, or if his job no longer exists,to a substantially equivalent position without prejudice toany rights and privileges to which he is entitled, and makehim whole in a manner and in accordance with the methodset forth in the section entitled "The Remedy."(b) Preserve, and upon request, make available to theBoard or its agent, for examination and copying, all payrollrecords, social security payment records and reports,timecards, and all other records necessary to compute theamount of backpay due under the terms of this recom-mended Order.(c)Post in conspicuous places, at itsWinchester,Indiana,plant, including all places where notices toemployees are customarily posted, copies of the attachednoticemarked "Appendix."8 Copies of said notice, onforms provided by the Regional Director for Region 25,shall, after being duly signed by an authorized representa-tive of the Respondent, be posted by it, as aforesaid,immediately upon receipt thereof and maintained for atleast 60 consecutive days thereafter. Reasonable steps shallbe taken by the Respondent to ensure'that said notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 25, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges discrimination against John E. Riley orany other violations of the Act not specifically found.Judgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or refuse to reemploy, orotherwise discriminate against our employees in orderto discourage membership in, or support of, AmericanFlint Glass Workers' Union of North America, AFL-CIO, or any other labor organization, or infringe in anylikemanner upon the rights guaranteed in Section 7 ofthe Act.WE WILL offer Richard McCollum immediate andfull reinstatement to his former job 'or, if his job nolonger exists, to a substantially equivalent positionwithout prejudice to any rights or privileges to which heis entitled, and will make him whole, with interest, forany loss of pay he may have suffered by reason of ourdiscrimination against him.All our employees are free to become or remain orrefrain from becoming or remaining members of AmericanFlint Glass Workers' Union of North America, AFL-CIO,or of any other-labor organization, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act, asmodified by the Labor Management Reporting andDisclosure Act of 1959.8In the event the Board'sOrder is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aARMSTRONG MOULDINCORPORATED